Judgment Supreme Court, New York County (Herbert I. Altman, J.), rendered March 25, 2004, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence established that defendant reached for a knife during an altercation with the complainant, evincing the requisite intent to use it unlawfully against another.
The challenged portions of the court’s charge, including the instructions on the element of intent (see People v Getch, 50 NY2d 456, 465 [1980]) correctly stated the law.
The record establishes that defendant received effective assistance of counsel (see People v Taylor, 1 NY3d 174 [2003]; People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
We have considered and rejected defendant’s remaining claims, including those raised in his pro se reply briefs. Concur— Buckley, P.J., Mazzarelli, Friedman, Marlow and Ellerin, JJ.